DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 are pending in the instant application.  

Priority
This application, filed March 24, 2021, claims foreign priority to Japan Application No. 2020-054639, filed March 25, 2020

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 06/13/2022, 11/30/2021, 10/20/2021, 09/16/2021, 07/06/2021, 05/25/2021, and 03/24/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-3 are under examination on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2009/0175773 (“the `773 publication”).

Applicant’s claim 1 is drawn to an exhaust gas purification catalyst comprising:
a substrate; and a catalyst coating layer formed on the substrate, wherein the catalyst coating layer comprises at least a first catalyst coating layer, a second catalyst coating layer, and a third catalyst coating layer, the first catalyst coating layer is formed on the substrate, the second catalyst coating layer is formed on the first catalyst coating layer, and the third catalyst coating layer is formed on the second catalyst coating layer, wherein the first catalyst coating layer contains Pd as a catalyst metal, and is formed in a range of a length of 15% or more to 60% or less of an entire length of the substrate from an upstream end surface in an exhaust gas flow direction, wherein the second catalyst coating layer contains Rh as a catalyst metal, and is formed in a range of a length of 60% or more to 100% or less of the entire length of the substrate from a downstream end surface in the exhaust gas flow direction, and wherein the third catalyst coating layer contains Pd as a catalyst metal, and is formed in a range of a length of 15% or more to 100% or less of the entire length of the substrate from the upstream end surface in the exhaust gas flow direction. 
Determination of the scope and content of the prior art (MPEP §2141.01)
The `773 publication discloses layered, three-way conversion catalyst having the capability of simultaneously catalyzing the oxidation of hydrocarbons and carbon monoxide and the reduction of nitrogen oxides, wherein the catalyst comprises three layers Pd/Rh/Pd in conjunction with a carrier, wherein the first layer comprises palladium, the second layer comprises rhodium and the third layer comprises palladium.  An exhaust treatment system 50 of figure 5 is shown having an upstream composite 70 is provided in combination with a downstream composite 60, both located on the same substrate 52. The upstream composite 70 contains an inner layer 76 of palladium and a support, a middle layer 74 of rhodium and a support, and an outer layer 72 of palladium and a support. The upstream composite, in this figure, extends only a portion of the length of the carrier 52. The downstream composite 60 contains an inner layer 64 of rhodium and a support, a middle layer 66 of palladium and a support, and an outer layer 68 of rhodium and a support. The downstream composite, in this figure, extends only a portion of the length of the carrier 52. Another embodiment provides that composite 70 is located downstream and composite 60 is located upstream. see [0038], figure 5 
    PNG
    media_image1.png
    320
    821
    media_image1.png
    Greyscale
 and Example 11 [0108].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The catalyst of figure 5 of the `773 publication differs from the claimed catalyst of claim 1 is the prior art does not disclose the first catalyst coating layer contains Pd as a catalyst metal, and is formed in a range of a length of 15% or more to 60% or less of an entire length of the substrate from an upstream end surface in an exhaust gas flow direction.  Instead, the prior art teaches the upstream composite 70 contains an inner layer 76 of palladium and a support, and the upstream composite, in this figure, extends only a portion of the length of the carrier 52, and the downstream composite 60 contains an inner layer 64 of rhodium and a support, and the downstream composite, in this figure, extends only a portion of the length of the carrier 52.  The inner layer 64 of rhodium (Rh) and a support becomes a part of the second catalyst coating layer containing Rh.     

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed catalyst of claim 1 would have been obvious over the catalyst disclosed in Figure 5, Example 11 of the `773 publication because one ordinary skilled in the art would have known a portion of the length includes  a length of 15% or more to 60% or less or a range of a length of 60% or more to 100% or less of the entire length of the substrate.  
Optimization of length of the coating catalytic metals of Pd and Rh in a know three layered catalyst is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact amounts (length of coating layer), the prior art teaches the general conditions of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Therefore, the `773 publication would have rendered claim 1 obvious.

Claim Objection
Claims 2-3 are objected to as being dependent upon a rejected base claim 1.

	


Conclusions
Claim 1 is rejected.
Claims 2-3 are objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731